
	
		II
		Calendar No. 718
		110th CONGRESS
		2d Session
		S. 2433
		[Report No. 110–331]
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2007
			Mr. Obama (for himself,
			 Mr. Hagel, Ms.
			 Cantwell, Mrs. Feinstein,
			 Mr. Lugar, Mr.
			 Durbin, Mr. Menendez,
			 Mr. Biden, Mr.
			 Dodd, Mr. Feingold,
			 Ms. Snowe, Mrs.
			 Murray, Mr. Harkin,
			 Mr. Johnson, Mr. Smith, and Mr.
			 Kerry) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Foreign
			 Relations
		
		
			April 24, 2008
			Reported by Mr. Biden,
			 with amendments and an amendment to the title
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To require the President to develop and implement a
		  comprehensive strategy to further the United States foreign policy objective of
		  promoting the reduction of global poverty, the elimination of extreme global
		  poverty, and the achievement of the Millennium Development Goal of reducing by
		  one-half the proportion of people worldwide, between 1990 and 2015, who live on
		  less than $1 per day.
	
	
		1.Short titleThis Act may be cited as the
			 Global Poverty Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)More than 1,000,000,000 people worldwide
			 live on less than $1 per day, and another 1,600,000,000 people struggle to
			 survive on less than $2 per day, according to the World Bank.
			(2)At the United
			 Nations Millennium Summit in 2000, the United States joined more than 180 other
			 countries in committing to work toward goals to improve life for the world’s
			 poorest people by 2015.
			(3)The year 2007
			 marks the mid-point to the Millennium Development Goals deadline of
			 2015.
			(4)The
			 United Nations
			 Millennium Development Goals include the goal of reducing by one-half the
			 proportion of people worldwide, between 1990 and 2015, that live on less than
			 $1 per day, cutting in half the proportion of people suffering from hunger and
			 unable to access safe drinking water and sanitation, reducing child mortality
			 by two-thirds, ensuring basic education for all children, and reversing the
			 spread of HIV/AIDS and malaria, while sustaining the environment upon which
			 human life depends.
			(5)On March 22, 2002,
			 President George W.
			 Bush
			 statedBush participated in the International
			 Conference on Finance for Development and endorsed the Monterey Consensus,
			 stating: We fight against poverty because hope is an
			 answer to terror. We fight against poverty because opportunity is a fundamental
			 right to human dignity. We fight against poverty because faith requires it and
			 conscience demands it. We fight against poverty with a growing conviction that
			 major progress is within our reach..
			(6)The 2002 National Security Strategy of the
			 United States notes: [A] world where some live in comfort and plenty,
			 while half of the human race lives on less than $2 per day, is neither just nor
			 stable. Including all of the world’s poor in an expanding circle of development
			 and opportunity is a moral imperative and one of the top priorities of U.S.
			 international policy..
			(7)The 2006 National
			 Security Strategy of the United States notes: America’s national
			 interests and moral values drive us in the same direction: to assist the
			 world’s poor citizens and least developed nations and help integrate them into
			 the global economy..
			(8)The bipartisan Final Report of the National
			 Commission on Terrorist Attacks Upon the United States
			 released in
			 2004 recommends: A comprehensive United States strategy
			 to counter terrorism should include economic policies that encourage
			 development, more open societies, and opportunities for people to improve the
			 lives of their families and enhance prospects for their
			 children..
			(9)At the summit of
			 the Group of Eight (G–8) nations in July 2005, leaders from all eight
			 participating countries committed to increase aid to Africa from the current
			 $25,000,000,000 annually to $50,000,000,000 by 2010, and to cancel 100 percent
			 of the debt obligations owed to the World Bank, African Development Bank, and
			 International Monetary Fund by 18 of the world’s poorest nations.
			(10)At the United
			 Nations World Summit in September 2005, the United States joined more than 180
			 other governments in reiterating their commitment to achieve the
			 United Nations
			 Millennium Development Goals by 2015.
			(11)The United States has recognized the need
			 for increased financial and technical assistance to countries burdened by
			 extreme poverty, as well as the need for strengthened economic and trade
			 opportunities for those countries, through significant initiatives in recent
			 years, including the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.),
			 the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of
			 2003 (22 U.S.C. 7601 et seq.), the Heavily Indebted Poor Countries Initiative,
			 and trade preference programs for developing countries, such as the African
			 Growth and Opportunity Act (19 U.S.C. 3701 et seq.).
			(12)In January 2006,
			 United States Secretary of State Condoleezza Rice initiated a restructuring of
			 the United States foreign assistance program, including the creation of a
			 Director of Foreign Assistance, who maintains authority over Department of
			 State and United States Agency for International Development (USAID) foreign
			 assistance funding and programs.
			(13)(12) In
			 January 2007, the Department of State’s Office of the Director of Foreign
			 Assistance added poverty reduction as an explicit, central component of the
			 overall goal of United States foreign assistance. The official goal of United
			 States foreign assistance is: To help build and sustain democratic,
			 well-governed states that respond to the needs of their people, reduce
			 widespread poverty and conduct themselves responsibly in the international
			 system..
			(14)Economic growth
			 and poverty reduction are more successful in countries that invest in the
			 people, rule justly, and promote economic freedom. These principles have become
			 the core of several development programs of the United States Government, such
			 as the Millennium Challenge Account.
			3.Declaration of
			 policyIt is the policy of the
			 United States to promote the reduction of global poverty, the elimination of
			 extreme global poverty, and the achievement of the Millennium Development Goal
			 of reducing by one-half the proportion of people
			 worldwide, between 1990
			 and 2015, who live on less than $1 per day.
		4.Requirement to
			 Develop Comprehensive Strategy
			(a)StrategyThe President, acting through the Secretary
			 of State, and in consultation with the heads of other appropriate departments
			 and agencies of the United States Government, international organizations,
			 international financial institutions, the governments of developing and
			 developed countries, United States and international nongovernmental
			 organizations, civil society organizations, and other appropriate entities,
			 shall develop and implement a comprehensive strategy to further the United
			 States foreign policy objective of promoting the reduction of global poverty,
			 the elimination of extreme global poverty, and the achievement of the
			 Millennium Development Goal of reducing by one-half the proportion of people
			 worldwide, between 1990
			 and 2015, who live on less than $1 per day.
			(b)ContentThe strategy required by subsection (a)
			 shall include specific and measurable goals, efforts to be undertaken,
			 benchmarks, and timetables to achieve the objectives described in subsection
			 (a).
			(c)ComponentsThe strategy required by subsection (a)
			 should include the following components:
				(1)Continued investment or involvement in
			 existing United States initiatives related to international poverty reduction,
			 such as the United States Leadership Against HIV/AIDS, Tuberculosis, and
			 Malaria Act of 2003 (22 U.S.C. 7601 et seq.), the Millennium Challenge Act of
			 2003 (22 U.S.C. 7701 et seq.), and trade preference programs for developing
			 countries, such as the African Growth and Opportunity Act (19 U.S.C. 3701 et
			 seq.).
				(2)Improving the
			 effectiveness of development assistance and making available additional overall
			 United States assistance levels as appropriate.
				(3)Enhancing and
			 expanding debt relief as appropriate.
				(4)Leveraging United
			 States trade policy where possible to enhance economic development prospects
			 for developing countries.
				(5)Coordinating
			 efforts and working in cooperation with developed and developing countries,
			 international organizations, and international financial institutions.
				(6)Mobilizing and
			 leveraging the participation of businesses, United States and international
			 nongovernmental organizations, civil society, and public-private
			 partnerships.
				(7)Coordinating the goal of poverty reduction
			 with other development goals, such as
			 combating the spread of preventable diseases such as HIV/AIDS, tuberculosis,
			 and malaria, increasing access to potable water and basic sanitation, reducing
			 hunger and malnutrition, and improving access to and quality of education at
			 all levels regardless of gender.with the other
			 internationally recognized Millennium Development Goals, including eradicating
			 extreme hunger and reducing hunger and malnutrition, achieving universal
			 education, promoting gender equality and empowering women, reducing child
			 mortality, improving maternal health, combating the spread of preventable
			 diseases such as HIV/AIDS, tuberculosis, and malaria, increasing access to
			 potable water and basic sanitation, ensuring environmental sustainability, and
			 achieving significant improvement in the lives of at least 100,000,000 slum
			 dwellers.
				(8)Integrating principles of sustainable
			 development and entrepreneurship into policies and programs.
				(d)Reports
				(1)Initial
			 report
					(A)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the President, acting through the
			 Secretary of State, shall submit to the appropriate congressional committees a
			 report on the strategy required under subsection (a).
					(B)ContentThe report required under subparagraph (A)
			 shall include the following elements:
						(i)A
			 description of the strategy required under subsection (a).
						(ii)An
			 evaluation, to the extent possible, both proportionate and absolute, of the
			 contributions provided by the United States and other national and
			 international actors in achieving the Millennium Development Goal of reducing
			 by one-half the proportion of people worldwide, between 1990 and 2015, who live
			 on less than $1 per day.
						(iii)An assessment
			 of the overall progress toward achieving the Millennium Development Goal of
			 reducing by one-half the proportion of people worldwide, between 1990 and 2015,
			 who live on less than $1 per day.
						(2)Subsequent
			 reportsNot later than
			 December 31, 2012, and December 31, 2015, the President shall submit to the
			 appropriate congressional committees reports on the status of the
			 implementation of the strategy, progress made in achieving the global poverty
			 reduction objectives described in subsection (a), and any changes to the
			 strategy since the date of the submission of the last report.
				(e)CoordinatorThe
			 Secretary of State shall designate a coordinator who will have primary
			 responsibility for overseeing and drafting the initial report under paragraph
			 (1) of subsection (d) and subsequent reports under paragraph (2) of such
			 subsection, in coordination with relevant Federal agencies, as well as
			 responsibility for helping to implement recommendations contained in the
			 reports.
			5.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means—
				(A)the Committee on Foreign Relations and the
			 Committee on Appropriations of the Senate; and
				(B)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives.
				(2)Extreme global
			 povertyThe term
			 extreme global poverty refers to the conditions in which
			 individuals live on less than $1 per day, adjusted for purchasing power parity
			 in 1993 United States dollars, according to World Bank statistics.
			(3)Global
			 povertyThe term
			 global poverty refers to the conditions in which individuals
			 live on less than $2 per day, adjusted for purchasing power parity in 1993
			 United States dollars, according to World Bank statistics.
			(4)Millennium
			 development goalsThe term Millennium Development
			 Goals means the goals set out in the United Nations Millennium
			 Declaration, General Assembly Resolution 55/2 (2000).
			Amend the title so as to read:
	 An Act to require the President to develop and implement a comprehensive
	 strategy to further the United States foreign policy objective of promoting the
	 reduction of global poverty, the elimination of extreme global poverty, and the
	 achievement of the Millennium Development Goal of reducing by one-half the
	 proportion of people, between 1990 and 2015, who live on less than $1 per
	 day..
	
		April 24, 2008
		Reported with amendments and an amendment to the
		  title
	
